DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially" and “about” in claim(s) 1-2, 8, and 10-12 are a relative term which renders the claim indefinite.  The term "substantially" and “about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examining, the examiner is interpreting “substantially” and “about” as being within a margin of +/- 10% of a target value.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2017/0028510)
As Per Claim 1, Shin discloses a method of laser drilling a plurality of holes have one or more diameters in a moving web of material [abstract], comprising: 
pulsing a laser beam a plurality of times without increasing laser energy per laser pulse and without reducing laser beam quality [Par. 8; “…first laser beam pulse towards a substrate to form a hole in a surface thereof having a cross-sectional dimension at a location along a depth of the hole…”] and wherein a focal point of the laser beam is directed to substantially a same target area on a substrate for each pulse thereby increasing the diameter of a hole in the substrate with each subsequent pulse [Claim 1; “…a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”]
As Per Claim 2, Shin discloses setting a laser spot size to a setting to produce a hole having a first diameter when pulsing the laser beam one time on the target area [Par. 8; “…a first laser beam pulse towards a substrate to form a hole in a surface thereof having a cross-sectional dimension at a location along a depth of the hole….”] and pulsing the laser beam one or more additional times at substantially the same target area to increase the diameter of the hole to a second diameter greater than the first diameter [Par. 8; “…directing a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”].
As Per Claim 5, Shin wherein the substrate is flexible packaging material. [Par. 29; “…The process is not substrate specific, in that holes may be formed with lasers in both conductive and non-conductive materials…nonlimiting examples of non-conductive materials for which the methods of this 
As Per Claim 6, Shin discloses wherein the substrate [Fig. 3, #16] is a thin film having a single layer or a multi-layer construction. [Par. 29; “…The process is not substrate specific, in that holes may be formed with lasers in both conductive and non-conductive materials….”]
As Per Claim 7, Shin discloses further a laser processing system [Fig. 3] having a laser source [Fig. 3, #42 & #40] for generating the laser beam [Fig. 3, #13 & #14] and the laser processing system comprising a lens [Fig. 3, #56] for focusing the laser beam [Fig. 3, #13 & #14] and reflecting the pulsed laser beam onto the substrate [Fig. 3, #16].
As Per Claim 8, Shin discloses a method of laser drilling a plurality of holes having one or more diameters in a moving web of material, the method comprising:
 providing a laser processing system [Fig. 3]  having a laser source [Fig. 3, #42 & #40] for generating a laser beam [Fig. 3, #12 & #14] and the laser processing system comprising a lens [Fig. 3, #56] for focusing the laser beam and reflecting the pulsed laser beam [Fig. 3, #12 & #14] onto the advancing web of material [Fig. 3, #16]; 
directing a focal point of the laser beam [Fig. 3, #12 & #14] to a first selected location on the web [Fig. 3, #16];
 pulsing the laser beam one time to deliver laser beam energy to the first selected location for producing a hole at the first selected location, the hole having a first diameter [Claim 1; “…a first laser beam pulse towards a substrate to form a hole in a surface thereof having a cross-sectional dimension at a location along a depth of the hole, and to form a plasma plume at least partially within the hole…”];
 moving the focal point of the laser beam [Fig. 3, #12 & #14] in coordination with the moving web of material [Fig. 3, #16] so as to maintain alignment with the hole having a first diameter [Fig. 3, #20]; 

As Per Claim 9, Shin discloses subsequently pulsing the laser beam on the first selected location of the first and second pulse and pulsing the laser beam at least one of a third, fourth or fifth time to produce a hole having a final diameter wherein the final diameter is greater than the first diameter [Claim 8, “…comprising repeatedly directing the first and second laser beam pulses into the hole so that the hole has varying cross-sectional dimensions at locations along the depth of the hole…”]
As Per Claim 10, Shin discloses wherein the second diameter is greater than about 300 micron. [Par. 7; “…The present invention provides methods capable of producing non-straight microholes in both conductive and non-conductive substrates…” & Par. 3 “…As used herein, "microholes" are holes with average diameters in the range of ten to a few hundred micrometers (for example, 50 to 500 .mu.m)….” The reference clearly discloses the range in which the microhole’s diameter lie, which overlaps the claim limitation]
As Per Claim 11, Shin discloses wherein the second diameter is greater than about 400 micron. [Par. 7; “…The present invention provides methods capable of producing non-straight microholes in both conductive and non-conductive substrates…” & Par. 3 “…As used herein, "microholes" are holes with average diameters in the range of ten to a few hundred micrometers (for example, 50 to 500 .mu.m)….” The reference clearly discloses the range in which the microhole’s diameter lie, which overlaps the claim limitation]

As Per Claim 12, Shin discloses wherein the second diameter is in the range of about 300 micron to about 500 micron. [Par. 7; “…The present invention provides methods capable of producing non-straight microholes in both conductive and non-conductive substrates…” & Par. 3 “…As used herein, "microholes" are holes with average diameters in the range of ten to a few hundred micrometers (for example, 50 to 500 .mu.m)….” The reference clearly discloses the range in which the microhole’s diameter lie, which encompasses the claim limitation’s range]
As Per Claim 15, Shin discloses wherein the substrate [Fig. 3, #16] is a thin film having a single layer or a multi-layer construction. [Par. 29; “…The process is not substrate specific, in that holes may be formed with lasers in both conductive and non-conductive materials….”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0028510) in view of Lee (US 2017/0064839)
As Per Claim 3, Shin discloses forming a laser created holes having the second diameter. [Claim 1; “…directing a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”]
Shin does not disclose a plurality of laser created holes and wherein the substrate is a moving web.
Lee, much like Shin, pertains to a method for generating pattern holes on a moving substrate via a laser system. [abstract] 
Lee discloses a plurality of laser created holes [Fig. 4, #H2] and wherein the substrate is a moving web. [Par. 10; “…a plurality of hole patterns spaced apart from each other on the graphene layer by irradiating the pulse laser while the graphene layer is in motion….”]
Lee discloses the benefits of the plurality of laser created holes and moving substrate in that it allows for the substrate to be patterned with a reduced processing time. [Par. 86] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method as taught by Shin in view of the laser system as taught by Lee to further include a plurality of laser created holes and wherein the substrate is a moving web to allow the substrate to be patterned with a reduced processing time. [Par. 86]
As Per Claim 13, Shin discloses all limitations of the invention except wherein a pulsing rate of the laser beam is also coordinated with the selected spacing of a laser hole pattern to achieve the proper spacing between a plurality of holes having the second diameter.
Lee, much like Shin, pertains to a method for generating pattern holes on a moving substrate via a laser system. [abstract] 
Lee discloses a pulsing rate of the laser beam is also coordinated with the selected spacing of a laser hole pattern to achieve the proper spacing between a plurality of holes having the second 
Lee discloses the benefits of coordinating the pulsing rate of the laser beam with selected spacing in that it allow to pattern a substrate having a desired transmittance and surface resistance. [Par. 85] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of drilling as taught by Shin in view of the laser system as taught by Lee to further include a pulsing rate of the laser beam is also coordinated with the selected spacing of a laser hole pattern to achieve the proper spacing between a plurality of holes having the second diameter to allow to pattern a substrate having a desired transmittance and surface resistance. [Par. 85]
Claim(s) 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0028510) in view of Liu (US 2003/0102291)
As Per Claim 4, Shin discloses all limitations of the invention except wherein the laser is a CO2 laser.
Liu, much like Shin, pertains to a system and method for laser drilling. [abstract] 
Liu discloses wherein the laser is a CO2 laser. [Par. 143; “…There are other ways to solve the problem(s) addressed by the present invention. A first other way to solve the same problem is to use a conventional, long pulse lasers such as…CO2…”] 
Liu discloses the benefits of the CO2 laser in that it is able to drill with repeatability and precision. [Par. 15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser as taught by Shin in view of the laser as taught by Liu to further include wherein the laser is a CO2 laser to be able to drill with repeatability and precision. [Par. 15]
As Per Claim 14, Shin discloses all limitations of the invention except wherein the laser is a CO2 laser.
Liu, much like Shin, pertains to a system and method for laser drilling. [abstract] 
Liu discloses wherein the laser is a CO2 laser. [Par. 143; “…There are other ways to solve the problem(s) addressed by the present invention. A first other way to solve the same problem is to use a conventional, long pulse lasers such as…CO2…”] 
Liu discloses the benefits of the CO2 laser in that it is able to drill with repeatability and precision. [Par. 15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser as taught by Shin in view of the laser as taught by Liu to further include wherein the laser is a CO2 laser to be able to drill with repeatability and precision. [Par. 15]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726